OFFICE ACTION
Telephone Interview
The Applicant’s representative, N.Tinari states that the Objection of Specification in Office Action dated 04/22/2022 is inappropriate.  The Examiner agrees with the command.  The Objection has been removed

Allowance Subject Matter
Claims 1-8 are allowed.  Following is the Examiner’s statement of reason for allowance:

Claims 1-9 of the conflicted U.S. Patent No. 11,112,247 to M. Soejima and the pending claims 1-8 are claiming a common subject matter.  However, the Terminal Disclaimer, filed on July 21, 2022, has overcome the Obviousness-Type Double Patenting Rejection filed on April 22, 2022.  
Moreover, the closest prior art, U.S. Publication 2017/0052027 to Jomori et al, does not anticipate or suggest all limitations of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art, including IDS filed on 02/25/2020, that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
August 05, 2022										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815